Citation Nr: 0309230	
Decision Date: 05/19/03    Archive Date: 05/27/03	

DOCKET NO.  01-07 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the character of the appellant's discharge from 
service for the period between May 22, 1970 to May 21, 1973 
is a bar to Department of Veterans Affairs health benefits, 
except health care. 

2.  Whether the character of the appellant's discharge from 
service for the period between May 22, 1973 to June 21, 1974 
is a bar to Department of Veterans Affairs benefits, 
including health care.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefits sought on appeal.  The appellant, who had service 
from May 1970 to June 1974, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained. 

2.  The appellant enlisted in May 1970 for a period of three 
years and was eligible for a complete separation in May 1973.

3.  The appellant received a conditional discharge in June 
1972 to immediately reenlist for a period of four years.  

4.  Prior to May 1973 the appellant was absent without leave 
(AWOL) from February 5, 1973 to February 12, 1973, and after 
May 1973, he was AWOL from August 14, 1973 to June 1, 1974.  

5.  The appellant was not insane at the time of either AWOL 
and there were no compelling circumstances shown to warrant 
the prolonged unauthorized absence between August 14, 1973 to 
June 1, 1974.  

6.  The appellant's service between May 22, 1970 and May 21, 
1973 involved an instance of willful, but not persistent 
misconduct, and except for one period of AWOL, service was 
otherwise honest, faithful and meritorious and may be 
considered under honorable conditions for VA purposes.  

7.  The appellant received an other than honorable discharge 
for his service between June 1972 and June 1974 as a result 
of a period of continuous AWOL in excess of 180 days.  


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service 
for the period from May 22, 1970 to May 21, 1973 is not a bar 
to VA benefits.  38 U.S.C.A. §§ 101(2), (18), 5103, 5103A, 
5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.102, 3.159 
(2002).

2.  The character of the appellant's discharge from service 
for the period from May 22, 1973 to June 21, 1974 is a bar to 
VA benefits, including health care. 38 U.S.C.A. §§ 101(2), 
(18), 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 
3.13, 3.102, 3.159, 3.360 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
2001 administrative decision, as well as the Statement of the 
Case issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a June 2001 letter from the RO to the appellant 
specifically informed him of the VCAA, including the division 
of responsibilities between the VA and the appellant in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical and personnel records are 
associated with the claims file and the Board specifically 
undertook additional development to ensure that all pertinent 
service personnel records were associated with the claims 
file.  There is no medical question at issue in this appeal, 
so no medical evidence, including a VA examination, was 
necessary in this case.  Lastly, the appellant presented 
testimony at hearings before a hearing officer and the BVA.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.

Background and Evidence

Service personnel records show the appellant enlisted in the 
United States Army for a period of three years on May 22, 
1970.  The appellant was discharged on June 29, 1972.  The 
character of service shown on the DD Form 214 for that period 
of service was honorable.  The appellant immediately 
reenlisted on June 30, 1972 for a period of four years.  In 
February 1973 the appellant received nonjudicial punishment 
under Article 15 of the Uniform Code of Military Justice 
(UCMJ) for a period of AWOL reported to be from February 5 to 
February 15, 1973.  The punishment imposed was a forfeiture 
of $75 per month for two months and 14 days of extra duty.  
The forfeiture was suspended for a period of 60 days.  
Service personnel records further reflect that the appellant 
was absent without leave between August 14, 1973 to June 1, 
1974, a period of time in excess of 290 days.  When the 
appellant returned to military control he voluntarily 
requested a discharge for the good of the service.  The 
appellant received a discharge under conditions other than 
honorable in June 1974.  

A report of a medical examination performed in June 1974 in 
connection with the appellant's separation from service shows 
that the psychiatric clinical evaluation was normal.  On the 
report of medical history portion of the examination the 
appellant reported that he had frequent trouble sleeping, but 
denied depression or excessive worry, loss of memory or 
amnesia or nervous trouble of any sort.  

In a statement from the appellant in connection with his 
request for discharge the appellant related that after 
reenlisting after 19 months in Korea he learned of many 
falsehoods about the state of the U.S. mainland as far as 
jobs were concerned and other things.  The appellant also 
related that while in Korea he began heavy drinking as a past 
time and that this carried with him to Fort Benning, Georgia.  
He indicated that sometime later he was removed from his MOS 
[military occupational specialty] for a driving under the 
influence charge and placed in charge of another shop and at 
that time started having family problems.  The appellant went 
on to explain that he already did not want to be in the Army 
and he requested to be discharged, but not through signing a 
Chapter 10.  He indicated that he was finally told that he 
could not get out with a good record so he left for a week, 
returned and was given an Article 15, but returned to duty.  
After having additional problems with the military style of 
life he indicated that he went AWOL for a final time.  

In December 1979 the appellant requested a review of his 
discharge by the Army Discharge Review Board, and in July 
1981 the appellant was notified that his request to change 
the type and nature of his discharge had been denied.  
Records pertaining to the Discharge Review Board proceedings 
indicate that at the appellant's reenlistment he was serving 
in Grade E4 in Korea.  Assignment orders were cut for Hawaii, 
however, the enlistment option was waived and the appellant 
was subsequently assigned to Fort Benning in September 1972.  
It was noted that he received an Article 15 in February 1973 
for an AWOL for the period between February 5 to February 14, 
1973 and that he again departed AWOL between August 14, 1973 
to June 2, 1974.  Upon returning and after consultation with 
legal counsel the appellant requested a Chapter 10 discharge.  

At that time he made a statement concerning his 
disillusionment with the Army, alcohol abuse and 
family/personal problems.  The summary of direct examination 
shows the appellant explained his indiscipline by explaining 
that he enjoyed his duty as an avionics technician but that 
he later experienced some difficulty in working with jet 
aircraft equipment in his specialty.  He recalled an incident 
when his supervisor became angry with him and knocked him 
down.  He felt that he was kicked out of avionics as a form 
of punishment.  It was indicated that he was promoted to E5 
for doing his job but that his company commander and first 
sergeant were upset with him becoming an E5.  The summary of 
cross-examination indicated that the appellant stated that he 
did not get reimbursed for his flight from Korea to 
Fort Benning.  He related that he first joined the Army with 
career intentions.  He reiterated that he agreed to leave the 
avionics shop to avoid a summary court-martial.  He explained 
the unit's open door policy and indicated this problem with 
alcohol began in Korea. The appellant also described why he 
went AWOL.  He indicated that he told his commanding officer 
that unless some way was found to get him out of the Army 
with an honorable discharge he would take matters into his 
own hands.  Because nothing was done he went AWOL for 10 days 
the first time and later after that for the lengthy period of 
time.  

The Discharge Review Board rejected the appellant's 
contentions.  As to the appellant's youth and personal and 
financial difficulties contributing to a drinking problem the 
Discharge Review Board found that the appellant was 19 years 
of age upon entering service and that he reenlisted for an 
additional period of service.  He completed basic training 
and advanced training without any apparent difficulties.  The 
Discharge Review Board was not unable to find any 
documentation in the file, nor did the appellant provide any 
other evidence other than his own personal testimony, to 
indicate that personal or financial problems contributed to 
his drinking problem and there was nothing in the record to 
substantiate alcohol abuse.  The Discharge Review Board also 
found that there was an absence of supporting documentation 
either to support or deny the contention that the appellant 
sought relief through the chain of command but was denied 
access from the company level to the battalion level and thus 
the Discharge Review Board was unable to arrive at a finding 
with respect to that contention.  As to the contention that 
the military record was incorrect in showing his rank as E4 
prior to discharge, the Discharge Review Board stated that 
although there was evidence in the record that the appellant 
was promoted to E5, it was noted that the promotion was 
voided since the applicant was AWOL at the time of his 
promotion to E5.  

The appellant presented testimony at a hearing at the RO in 
June 2001.  The appellant offered testimony concerning his 
service and his periods of AWOL.  The appellant also offered 
testimony concerning these circumstances surrounding his 
reenlistment and his reassignment following his enlistment 
and the duties he performed during his second period of 
enlistment.  The appellant indicated that the AWOL in 
February 1973 was actually a disagreement over leave time 
that he had requested so that he could establish a basis for 
either getting orders to his original choice of duty stations 
or have his second enlistment contract invalidated.  He 
testified that he was verbally approved for leave and that he 
never left the base during that period of AWOL.  The 
appellant also testified that to his knowledge he did not 
receive an Article 15 as a result of that AWOL.  The 
appellant related that he was in effect verbally reprimanded 
and was handed orders promoting him to E5.  The appellant 
went on to testify that he went AWOL for the second prolonged 
period of time because of an incident where he almost caused 
a fatal accident.  

The appellant presented testimony before the BVA at the RO in 
April 2002.  The appellant offered testimony concerning his 
service duties and the circumstances surrounding his two 
AWOLS.  The appellant testified that he was untrained to do 
work in his primary MOS when he was assigned to Fort Benning 
and that he almost killed an individual because of his 
inexperience.  The appellant explained:

I mean I realized I came that close to 
killing so many damn people because I 
didn't have the proper training.  I went 
to my CO, I said I cannot do this 
anymore.  He said well I'm not letting 
you off the hook.  I says all right, I'll 
see you in a week.  I went AWOL 
deliberately for one week.  I walked-came 
back up to his office, I said here I am.  
Do something, get me out of here.  He 
handed me E5 papers, promoted me, told me 
I was going through a change of life and 
everything would be better.  All right, 
granted, I took the back pay, I tried.  I 
had a similar situation happen about six 
months later, nobody would talk to me so 
I took off for a year, I turned myself 
back in at the end of the year and I said 
is that long enough?  I'm not gonna kill 
people on the flight line 'cause I don't 
know what I'm doing.  

Transcript at 5.  The appellant also testified that his 
promotion papers came through during the week he was AWOL and 
they that he did not recall signing the Article 15.  The 
appellant went on to explain that he requested and was denied 
a transfer from his current duty assignment.  The appellant 
stated that he inquired as to what he had to do and was told 
by his CO that he should go AWOL in order to get an 
article 15.  The appellant later testified that the first 
Article 15 was actually on purpose and that he was following 
his CO's recommendation "to get in line for that three 
strikes and you're out program."  

Law and Analysis

If a former service member did not die in service, 
compensation is not payable unless the period of service on 
which the claim is based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  The term 
"discharge or release" includes the satisfactory completion 
of the period of active military, naval or air service for 
which a person was obligated at the time of entry into such 
service in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release for such 
period of service at the time of such completion of service 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. § 101(18).  

A discharge to reenlist is a conditional discharge if it was 
issued during peacetime service 38 C.F.R. § 3.13(a)(3).  The 
entire period of service set forth in 38 C.F.R. § 3.13(a) 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of 
service.  38 C.F.R. § 3.13(b).  Despite the fact that no 
unconditional discharge may have been issued, a person shall 
be considered to have been unconditionally discharged or 
released from active service when (1) the person served in 
service for the period of time the person was obligated to 
serve at the time of entry into service; (2) the person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (3) the person would have 
been eligible for discharge or release under the conditions 
other than dishonorable at the time except for the 
intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12(c) or (d) is a bar 
to the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release.  38 C.F.R. § 3.12(b).  

Benefits are not payable where the former service member was 
discharged or released by reason of a discharge under other 
than honorable conditions issued as a result of AWOL for a 
continuous period of at least 180 days.  This bar to benefit 
entitlement does not apply if there were compelling 
circumstances to warrant the prolonged unauthorized absence.  
The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:  (1) Length and character of 
service exclusive of the period of prolonged AWOL service 
exclusive of the period of prolonged AWOL should generally be 
of such quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
nation.  (2) The reasons for going AWOL reasons which are 
entitled to be given consideration when offered by the 
claimant include family emergencies or obligations, or 
similar types of obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, education level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself or herself, and 
not how the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a result of 
combat wounds or other service incurred or aggravated 
disability, is to be carefully and sympathetically considered 
in evaluating the person's state of mind at the time the 
prolonged AWOL period began.  (3) A valid legal defense 
exists for the absence which would have precluded a 
conviction for AWOL.  38 C.F.R. § 3.12(c).  

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct, if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  

With this guidance in mind, the Board finds that the 
character of the appellant's discharge for his first period 
of service between May 1970 and May 1973 is not a bar to VA 
benefits.  During that period of time the appellant had only 
one instance of misconduct which was for a relatively brief 
time and that it occurred approximately 3 1/2 months before 
the appellant's initial term of service was to end.  The 
Board in no way construes this instance of misconduct to 
constitute a minor offense since the UCMJ views AWOL in 
excess of three days as an aggravated form of AWOL.  See 
Manual for Courts Martial (1984), Part IV, Para. 10(c)(4)(a).  
Nevertheless, the Board does acknowledge that the appellant 
had almost 2 1/2 years in service that was otherwise honest, 
faithful and meritorious.  Therefore, the Board concludes 
that the character of the appellant's service for the period 
from May 22, 1970 to May 21, 1973 is not a bar to VA 
benefits.  

However, the Board finds that the character of the 
appellant's discharge for his service for the period from 
May 22, 1973 to June 21, 1974 is a bar to VA benefits, 
including health care.  The Board further finds that there 
were no compelling circumstances to warrant the prolonged 
unauthorized absence.  The length and character of the 
appellant's service exclusive of the period of prolonged AWOL 
was not of such a quality and length that it can be 
characterized as honest, faithful and meritorious and of 
benefit to the nation.  The appellant's second period of 
service technically began on May 22, 1973 and his period of 
AWOL began on August 14, 1973, approximately three months 
after the beginning of his second period of service and thus, 
the 290 plus days that the appellant was AWOL far exceeds the 
amount of time the appellant performed during his second 
period of service.  

As for the reasons the appellant went AWOL, he stated that he 
was essentially dissatisfied with his service because he had 
reenlisted for a specific duty station and was working out of 
his MOS.  In addition, the appellant has related an instance 
when, as related by him, he could have been involved in an 
accident that would have been fatal to others.  However, at 
that time the appellant had been in service for over three 
years, attained the rank of E4 and had had considerable 
experience with military service.  There is no persuasive 
evidence that there were family emergencies or obligations or 
similar types of obligations owed to third parties that would 
account for the appellant's prolonged absence.  Lastly, there 
was no valid legal defense for the prolonged period of AWOL.  
The record reflects that the appellant simply left his duty 
station in what was ultimately a successful plan to gain a 
discharge from service.  Accordingly, the Board finds that 
the character of the appellant's discharge from service for 
the period from May 22, 1973 to June 21, 1974 is a bar to VA 
benefits, including health care.  




ORDER

The character of the appellant's discharge from service for 
the period from May 22, 1970 to May 21, 1973 is not a bar to 
VA benefits, including health care, and to this extent, the 
appeal is granted.  

The character of the appellant's discharge from service for 
the period from May 22, 1973 to June 21, 1974 is a bar to VA 
benefits, including health care, and to this extent, the 
appeal is denied.  



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

